


Exhibit 10.2

 

NEGATIVE PLEDGE AGREEMENT

 

                                                                  This Negative
Pledge Agreement is made as of August 1, 2003, by Intraware, Inc. a Delaware
corporation Borrower”), in favor of Silicon Valley Bank, a California-chartered
bank (“Bank”).

 

In connection with the Loan and Security Agreement of even date herewith (the
“Loan Agreement”) being concurrently executed herewith between Borrower and
Bank, Borrower agrees as follows:

 

1.                                                         Except for
non-exclusive licenses and exclusive licenses limited to territories outside of
the United States and specific fields of use, Borrower shall not sell, transfer,
assign, mortgage, pledge, lease, grant a security interest in, or encumber any
of Borrower’s intellectual property, including, without limitation, the
following:

 

                                                                 
a.                     Any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether  published or unpublished and whether or not
the same also constitutes a trade  secret, now or hereafter existing, acquired
or held;

 

                                                                 
b.                    Any and all trade secrets, and any and all intellectual
property rights in computer software products now or hereafter existing,
created, acquired or held;

 

                                                                 
c.                     Any and all design rights which may be available to
Borrower nor or hereafter existing, created, acquired or held;

 

                                                                 
d.                    All patents, patent applications and like protections
including, without limitation, improvements, divisions, continuations, renewals,
reissues, extensions and continuations-in-part of the same, including without
limitation the patents and patent applications;

 

                                                                 
e.                     Any trademark and servicemark rights, whether registered
or not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks, including without limitation;

 

                                                                 
f.                       Any and all claims for damages by way of past, present
and future infringements of any of the rights included above, with the right,
but not the obligation, to sue for and collect such damages for said use or
infringement of the intellectual property rights identified above;

 

                                                                 
g.                    All licenses or other rights to use any of the Copyrights,
Patents or Trademarks, and all license fees and royalties arising from such use
to the extent permitted by such license or rights; and

 

--------------------------------------------------------------------------------


 

                                                                 
h.                    All amendments, extensions, renewals and extensions of any
of the Copyrights, Trademark or Patents; and

 

                                                                 
i.                        All proceeds and products of the foregoing, including
without limitation all payments under insurance or any indemnity or warranty
payable in respect of any of the foregoing.

 

2.                                                         It shall be an event
of default under the Loan Agreement if there is a breach of any term of this
Negative Pledge Agreement.

 

3.                                                         Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.

 

 

BORROWER:

 

 

 

INTRAWARE, INC.

 

a Delaware corporation

 

 

 

By:  /s/ Wendy Nieto

 

Name:  Wendy Nieto

 

Title: Chief Financial Officer

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

a California-chartered bank

 

 

 

By:  /s/ Brian Harrison

 

Name: Brian Harrison

 

Title:  Chief Financial Officer

 

 

--------------------------------------------------------------------------------

